DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  --of—should be inserted after “surface” in line 2.  Appropriate correction is required.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 25 be found allowable, claim 27 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 recites “comprising stackable rectangular pans having” in line 2, the claim limitation is unclear. For the purpose of examination the examiner understands the claim limitation as --comprising stackable rectangular pans.--.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-11, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanescu et al. (US 2019/0021249 henceforth Ivanescu) in view of Wittlin (US 5009029) in view of Aykroyd et al. (US 2016/0295820 henceforth Aykroyd).
Regarding claim 1, Ivanescu teaches a hydroponics system, comprising: a plurality of hydroponics pans comprising: a first hydroponics pan comprising configured to receive a grow solution at a first portion of the first hydroponics pan and having a first drain at a second portion of the first hydroponics pan opposite the first portion and configured to drain the grow solution from the first hydroponics pan (fig. 2); and a second hydroponics pan comprising configured to receive the grow solution from the first drain of the first hydroponics pan and comprising a second drain configured to drain the grow solution from the second hydroponics pan (fig. 2); and a light source (grow lights 104) attached to an exterior surface of the first hydroponics pan (fig. 2) but fails to teach a heat conductive material and a thermal coupling configured to transfer heat from the light source to the heat conductive material of the first hydroponics pan. However Wittlin teaches plant trays made of a heat conductive material (metal, col. 3, ll. 
Regarding claim 2, Ivanescu as modified by Wittlin and Aykroyd teaches the invention substantially as claimed and Ivanescu further teaches wherein the light source is attached to the exterior surface of the first hydroponics pan at a level with the grow solution such that the heat conductive material of the first hydroponics pan  is configured to conduct the heat from the light source to the grow solution that passes through the first hydroponics pan to the second hydroponics pan (grow light assembly 104 is attached to the bottom of the tray, fig. 2).
Regarding claim 3, Ivanescu as modified by Wittlin and Aykroyd teaches the invention substantially as claimed and Ivanescu further teaches a pump pan configured to receive the grow solution after the grow solution has traversed at least the first drain and the second drain (nutrient tank 102); a pump configured to pump the grow solution from the pump pan to the first hydroponics pan (para. 0019, “Figs. 1 and 2 is a nutrient pump whose function is to pump plant nutrient solution from the nutrient tank 102 to the 
Regarding claim 7, Ivanescu as modified by Wittlin and Aykroyd teaches the invention substantially as claimed and Ivanescu further teaches wherein the light source comprises at least one light emitting diode (para. 0020).
Regarding claim 8, Ivanescu as modified by Wittlin and Aykroyd teaches the invention substantially as claimed and Aykroyd further teaches a thermal adhesive between the light source and the first at least one of the plurality of hydroponics pan and attaching the light source to the first hydroponics pan (adhesive thermal tape7, para. 0139 and 0143).
Regarding claim 9, Ivanescu as modified by Wittlin and Aykroyd teaches the invention substantially as claimed and Ivanescu further teaches wherein the first hydroponics pan and the second hydroponics pan comprise stackable rectangular pans (fig. 2 and 3).
Regarding claim 10, Ivanescu as modified by Wittlin and Aykroyd teaches the invention substantially as claimed and Ivanescu further teaches wherein the first hydroponics pan and the second hydroponics pan are rectangular and configured to stack to form a first column of stacked hydroponics pans and to be connected in an array adjacent to an additional column of the stacked hydroponics pans (fig. 2 and 3).
Regarding claim 11, Ivanescu as modified by Wittlin and Aykroyd teaches the invention substantially as claimed and Ivanescu further teaches wherein the light source is coupled to the first hydroponics pan and is configured to provide light to the second hydroponics pan (grow lights of a top is located above a bottom tray, fig. 2).
Regarding claim 16, Ivanescu teaches a method of operating a hydroponics system comprising: pumping a grow solution to a first portion of an interior of a first hydroponics pan from a pump (para. 0022), the first hydroponics pan comprising a first light source attached to an exterior surface of the first hydroponics pan (para. 0020 and claim 1); draining the grow solution from a second portion of the first hydroponics pan into a second hydroponics pan, the second portion being on an opposite end of the hydroponics system than the first second portion (see figure 2 below); draining the grow solution from the second hydroponics pan via a drain (collection pipe 116), wherein the drain is positioned opposite the second portion of the first hydroponics pan such that the grow solution flows in a serpentine pattern through the first hydroponics pan and the second hydroponics pan (fig. 2) but fails teach a thermal coupling in thermal contact with the first hydroponics pan. However Wittlin teaches plant trays made of a heat conductive material (metal, col. 3, ll. 43-46 and Abstract). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ivanescu’s frame and trays with the metal material as taught by Wittlin to control growing temperatures in the planting system (col. 2, ll. 50-57, Wittlin). And Aykroyd teaches a thermal coupling configured to transfer heat from the light source to the heat conductive material of the first hydroponics pan (adhesive thermal tape7, para. 0139 and 0143). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ivanescu’s system with the adhesive thermal tape as taught by Aykroyd to prevent unwanted displacement or detachment of the grow lights from the bottom surface of the trays.
Regarding claim 18, Ivanescu teaches a plurality of hydroponics pans arranged in an array and comprising a top pan and a bottom pan (fig. 2); a pump connected to an outflow tube (collection pipe 116, para. 0023), the outflow tube configured to receive a fluid from the bottom pan and to provide the fluid to the top pan (para. 0023, fluid is returned to nutrient tank 102 to be pumped up to distribution tank 105 to a top feed line 115); and a plurality of light sources attached to an exterior surface of the plurality of hydroponics pans (para. 0020 and claim 1), wherein the first hydroponics pan is configured to receive the fluid from the pump, to circulate the fluid across the first hydroponics pan (para. 0022), and to drain the fluid via a first drain into a second hydroponics pan of the plurality of hydroponics pans (bottom feed line 115, fig. 2) but fails to teach a thermal coupling, including a first light source attached to the exterior surface of and in thermal contact with at least a first hydroponics pan of the plurality of hydroponics pans with the thermal coupling configured to transfer heat from the first light source to a heat conductive material of the first hydroponics pan. However Wittlin teaches plant trays and a frame made of a heat conductive material (metal, col. 3, ll. 43-46 and Abstract). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ivanescu’s frame and trays with the metal material as taught by Wittlin to control growing temperatures in the planting system (col. 2, ll. 50-57, Wittlin). And Aykroyd teaches a thermal coupling configured to transfer heat from the light source to the heat conductive material of the first hydroponics pan (adhesive thermal tape7, para. 0139 and 0143). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ivanescu’s system with the adhesive thermal tape as taught by Aykroyd to 
Regarding claim 19, Ivanescu as modified by Wittlin and Aykroyd teaches the invention substantially as claimed and Ivanescu further teaches wherein the second hydroponics pan is configured to receive the fluid from the first drain of the first hydroponics pan, to circulate the fluid across the second hydroponics pan in an opposite direction than a direction in which the fluid circulates across the first hydroponics pan, and to drain the fluid via a second drain (fig.2).
Claims 12, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanescu in view of Wittlin in view of Aykroyd, as applied to claims 1  and 18 above, further in view of Trumley et al.  (US 4051626 henceforth Trumley).
Regarding claim 12, Ivanescu as modified by Wittlin and Aykroyd teaches the invention substantially as claimed but fails to teach a power supply attached to the exterior surface at least one of the plurality of hydroponics pans separately from an attachment of the light source, wherein the power supply is configured to provide power to the light source and wherein the power supply comprises a controller configured to measure or control at least one parameter of the light source. However, Trumley teaches a power supply (col. 5, ll. 20-30) attached to the exterior surface of a hydroponic pan separately from an attachment of the light source (col. 2, line 67-col. 3, line 3), wherein the power supply is configured to provide power to the light source, and wherein the power supply comprises a controller configured to measure or control at least one parameter of the light source (col. 5, ll. 20-30). It would have been obvious to 
Regarding claim 20, Ivanescu as modified by Wittlin and Aykroyd teaches the invention substantially as claimed but fails to teach a controller attached to the exterior surface of at least one of the plurality of hydroponics pans separately from an attachment of the plurality of light sources and configured to measure or control at least one parameter of the plurality of light sources. However, Trumley teaches a controller (col. 5, ll. 20-30) attached to the exterior surface of one of the plurality of hydroponics pans separately form an attachment of the plurality of light sources (col. 2, line 67-col. 3, line 3) and configured to measure or control at least one parameter of the plurality of light source (col. 5, ll. 20-30). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ivanescu’s system with a control system as taught by Trumley to provide an automatic system without the need for constant attention on the part of the user.
Regarding claim 23, Ivanescu as modified by Wittlin, Aykroyd and Trumley teaches the invention substantially as claimed and Ivanescu further teaches wherein the plurality of hydroponics pans includes a first stack of rectangular hydroponics pans and a second stack of rectangular hydroponics pans positioned adjacent to the first stack to form an air flow passage that extends across adjacent hydroponics pans in the first stack and the second stack (para. 0021, fig. 2).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanescu in view of Wittlin, Aykroyd, and Trumley, as applied to claim 12 above, further in view of Zulim et al.  (US 9547319 henceforth Zulim).
Regarding claim 13, Ivanescu as modified by Wittlin, Aykroyd and Trumley teaches the invention substantially as claimed but fails to teach wherein the at least one parameter comprises light intensity. However, Zulim teaches a light intensity parameter (col. 4, ll. 43-44). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ivanescu’s system with a light intensity parameter as taught by Zulim to maintain an environment suitable for plant growth.
Regarding claim 14, Ivanescu as modified by Wittlin, Aykroyd, and Trumley teaches the invention substantially as claimed but fails to teach wherein the controller comprises an LED driver. However, Zulim teaches controller comprises an LED driver (col. 4, ll. 54-57). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ivanescu’s system with an LED lighting system as taught by Zulim to increase the efficiency of the system.
 Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ivanescu in view of Wittlin, Aykroyd, and Trumley, as applied to claim 12 above, further in view of Liu (US 2017/0264236).
Regarding claim 15, Ivanescu as modified by Wittlin, Aykroyd, and Trumley teaches the invention substantially as claimed but fails to teach wherein the at least one parameter comprises an LED photon efficiency. However, Liu teaches an LED photon efficiency (para. 0050). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ivanescu’s system with a light system as .
Claims 17  are rejected under 35 U.S.C. 103 as being unpatentable over Ivanescu in view of Wittlin, and Aykroyd, as applied to claim 16 above, further in view of Zulim.
Regarding claim 17, Ivanescu as modified by Wittlin and Aykroyd teaches the invention substantially as claimed but fails to teach controlling a hydroponics system parameter, wherein the hydroponics system parameter comprises at least one of a photosynthetic photon flux density (PPFD) and an LED current. However, Zulim teaches a light source comprises at least one light emitting diode (col. 3, ll. 22-23) and a controller comprising an LED driver (col. 4, ll. 54-57). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ivanescu’s system with an LED system as taught by Zulim to increase the efficiency of the system.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ivanescu in view of Wittlin, Aykroyd, and Trumley, as applied to claim 12 above, further in view of Salojarvi et al.  (US 9572303 henceforth Salojarvi).
Regarding claim 21, Ivanescu as modified by Wittlin, Aykroyd and Trumley teaches the invention substantially as claimed but fails to teach wherein the controller attached to the exterior surface of at least one of the first hydroponics pan or the second hydroponics pan and having thermal contact with the heat conductive material at a level with a grow solution. However, Salojarvi teaches a controller attached to the exterior surface of at least one of the first hydroponics pan or the second hydroponics pan and having thermal contact with the heat conductive material at a level with a grow .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ivanescu in view of Wittlin , Aykroyd and Trumley, as applied to claims 20 above, further in view of Zulim.
Regarding claim 22, Ivanescu as modified by Wittlin, Aykroyd and Trumley teaches the invention substantially as claimed but fails to teach controlling a hydroponics system parameter, wherein the hydroponics system parameter comprises at least one of a photosynthetic photon flux density (PPFD) and an LED current. However, Zulim teaches a light source comprises at least one light emitting diode (col. 3, ll. 22-23) and a controller comprising an LED driver (col. 4, ll. 54-57). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ivanescu’s system with an LED system as taught by Zulim to increase the efficiency of the system.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Ivanescu in view of Wittlin, Aykroyd, and Trumley, as applied to claim 12 above, further in view of Eden (US 93606697).
Regarding claim 24, Ivanescu as modified by Wittlin, Aykroyd and Trumley teaches the invention substantially as claimed but fails to teach wherein the power supply attached to the exterior surface of at least one of the first hydroponics pan or the second hydroponics pan and having thermal contact with the heat conductive material .
Claims 25 -29 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanescu in view of Wittlin, Aykroyd and Trumley, as applied to claims 12 above, further in view of Lewis (US 10624275).
Regarding claims 25 and 27, Ivanescu as modified by Wittlin, Aykroyd and Trumley teaches the invention substantially as claimed and Ivanescu further teaches wherein the hydroponics system comprises multiple light sources, each of the multiple light sources being attached to the exterior surface of at least one of the plurality of hydroponics pans (para. 0020, fig. 2) but fails to teach wherein the controller is configured to separately control a light intensity for a subset of one or more of the multiple light sources. However, Lewis teaches a controller configured to separately control a light intensity for a subset of one or more of the multiple light sources (col. 21, ll. 25-33 and 36-40). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ivanescu’s system with an LED system as taught by Lewis to precisely and accurately control and manipulate a plants development.
Regarding claim 26, Ivanescu as modified by Wittlin, Aykroyd and Trumley teaches the invention substantially as claimed and Ivanescu further teaches wherein the hydroponics system comprises multiple light sources, each of the multiple light sources being attached to the exterior surface of at least one of the plurality of hydroponics pans (para. 0020, fig. 2) but fails to teach wherein the controller is configured to separately control a wavelength for a subset of one or more of the multiple light sources. However, Lewis teaches a controller configured to separately control a wavelength for a subset of one or more of the multiple light sources (col. 21, ll. 25-33 and 36-40). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ivanescu’s system with an LED system as taught by Lewis to precisely and accurately control and manipulate a plants development.
Regarding claim 28, Ivanescu as modified by Wittlin, Aykroyd and Trumley teaches the invention substantially as claimed and Ivanescu further teaches wherein the hydroponics system comprises multiple light sources, each of the multiple light sources being attached to the exterior surface of at least one of the plurality of hydroponics pans (para. 0020, fig. 2) but fails to teach wherein the controller is configured to individually adjust one or more of light intensity or wavelength output for each of the multiple light sources over time. However, Lewis teaches a controller configured to individually adjust one or more of light intensity or wavelength output for each of the multiple light sources over time (col. 21, ll. 25-33 and 36-40). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ivanescu’s system with an LED system as taught by Lewis to precisely and accurately control and manipulate a plants development.
Regarding claim 29, Ivanescu as modified by Wittlin, Aykroyd, Trumley and Lewis teaches the invention substantially as claimed and Lewis further teaches at least one sensor, wherein the controller individually adjusts the one or more of the light intensity or a wavelength output based on measurements of the at least one sensor (col. 21, ll. 36-40).
Regarding claim 33, Ivanescu as modified by Wittlin, Aykroyd and Trumley teaches the invention substantially as claimed but fails to teach individually measure parameters for different wavelengths of light; and individually control one or more of an intensity or an output wavelength for each of multiple light sources. However, Lewis teaches individually measure parameters for different wavelengths of light; and individually control one or more of an intensity or an output wavelength for each of multiple light sources. (col. 21, ll. 25-40). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ivanescu’s system with an LED system as taught by Lewis to precisely and accurately control and manipulate a plants development.
Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanescu in view of Wittlin , Aykroyd, Trumley and Lewis, as applied to claims 25 above, further in view of Licamele et al.  (US 2013/0102076 henceforth Licamele).
Regarding claim 30, Ivanescu as modified by Wittlin, Aykroyd, Trumley and Lewis teaches the invention substantially as claimed but fails to teach wherein each of the multiple light sources comprises a quantum generated light emitting diode (LED), and the controller is configured to adjust individual quantum generated LED wavelengths to form a combination of wavelengths. However, Licamele teaches each of 
Regarding claim 31, Ivanescu as modified by Wittlin, Aykroyd, Trumley, Lewis and Licamele teaches the invention substantially as claimed and Licamele further teaches wherein the combination of wavelengths includes an ultraviolet wavelength of 285 nm and below a lower limit of 400 nm for photosynthetic active radiation (para. 0068).
Regarding claim 32, Ivanescu as modified by Wittlin, Aykroyd, Trumley, Lewis and Licamele teaches the invention substantially as claimed and Licamele further teaches wherein the combination of wavelengths includes a far red wavelength of 760 nm and above an upper limit of 700 nm for photosynthetic active radiation (para. 0068).
Response to Arguments
Applicant’s arguments, see page 13, filed 3/1/2021, with respect to the rejection(s) of claim(s) 1-3, 7-20 under 102 and 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ivanescu et al. (US 2019/0021249 henceforth Ivanescu) in view of Wittlin (US 5009029) in view of Aykroyd et al. (US 2016/0295820 henceforth Aykroyd).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157.  The examiner can normally be reached on 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EBONY E EVANS/Primary Examiner, Art Unit 3647